DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Objections
Claim 2 is objected to because of the following informalities:  In regards to claim 2, the claimed subject matter “sensor responses comprises responses” should be “sensor responses .  Appropriate correction is required.
  
Response to Arguments
a. In regards to the 35 U.S.C 101 rejection of claims 1-20,  Applicant submits the Office Action alleges that the rejected claims recite technology similar to Mortgage Grader, Inc. v. First Choice Loan Services Inc., NYLX, Inc. This case involves patent claims directed to systems and methods for assisting borrowers to obtain loans. Applicant submits that the business software in Mortgage Grader is unrelated to the rejected claims and therefore does not support a rejection under 35 U.S.C. §101.

Furthermore, the rejected claims relate to techniques by which a model operating on a computing device identifies characteristics of substances that have been sampled with optical computing devices. The computing device may classify substances and determine new substances based on properties of the sampled substances. Hence, Applicant submits the claims recite a tangible solution to a technical problem. Applicant submits the claims recite patentable subject matter under 35 U.S.C. §101.

a. (Examiner’s response)  Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner submits Mortgage Grader, Inc. v. First Choice Loan Services Inc., NYLX, Inc claims are similar to that of applicant’s claims since they are both considered an abstract idea of mental processes concepts formed in the human mind or with pen and paper. 

Examiner notes the use of the computer is merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. See MPEP § 2106.05(f).  Applicant’s steps of classification and determination is interpreted as data gathering.  Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 has been considered as an example that the courts have indicated may not be sufficient to show an improvement to technology.  SEE MPEP 2106.05(a) II.

b. In regards to the 35 U.S.C 103 rejection of claim 17, Applicant submits that Anderson and Werahera does not teach or suggest classification based on a determination that the predicted substance type corresponds to a mathematical combination of at least two substance types of the reference substances. Applicant submits that claim 17 (as amended) is patentable over the cited art.

b. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive. Anderson teaches classification of the unknown substance by utilizing a model which receives an input of an unknown substance and classifies the substance based upon Idaho and non-Idaho substances types  (0067, lines1-5) from the classification model (fig 2 & 4, hidden).  The model than outputs a predicted substance type (fig 1, classify) (fig 2, output) based upon the summation (fig 2, Σ) i.e. mathematical combination of the substance types.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regards to claims 1 & 3-11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of “training a first model with a sensor response, determining a predicted substance type, and using mathematics to predict a new substance type” which are considered as the abstract idea of mental processes concepts formed in the human mind or with pen and paper.  Applicant’s abstract idea is similar to that of Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) which was considered to be patent ineligible.  This judicial exception is not integrated into a practical application because there are no additional elements in the claims beyond the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claims beyond the judicial exception.

In regards to claim 2, the claimed subject “the sensor responses comprises responses from at least one of an optical sensor, electromagnetic sensor, spectrometer, densitometer, temperature gauge, and pressure gauge”, do not implement the abstract idea into a practical application, but rather collects the spectrum in which the abstract idea analyzes. The limitation is generally linking the use of the judicial exception to a particular technological environment or field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because optical sensors are well known in the art of spectroscopy to capture the spectrum of unknown samples and is linking the abstract idea to the field of spectroscopy. See MPEP 2106.04 I.

In regards to claims 12-16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) training a first model with a sensor response, determining a predicted substance type, and using mathematics to predict a new substance type which is considered the abstract idea of mental processes concepts formed in the human mind or with pen and paper.  Applicant’s abstract idea is similar to that of Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) which was considered to be patent ineligible.  This judicial exception is not integrated into a practical application because the limitation of non-transitory, machine-readable media is implementing the abstract idea. The courts have also identified limitations merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea did not integrate a judicial exception into a practical application. See MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception since a general-purpose computer that applies a judicial exception, such as an abstract idea does not amount to significantly more.

In regards to claims 17-19, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) training a first model with a sensor response, determining a predicted substance type, and using mathematics to predict a new substance type which is considered the abstract idea of mental processes concepts formed in the human mind or with pen and paper.  Applicant’s abstract idea is similar to that of Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) which was considered to be patent ineligible.  This judicial exception is not integrated into a practical application because the limitation of a processor and
a computer-readable medium is implementing the abstract idea. The courts have also identified limitations merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea did not integrate a judicial exception into a practical application. See MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception since a general-purpose computer that applies a judicial exception, such as an abstract idea does not amount to significantly more.

In regards to claim 20, the claimed subject “the sensor comprises at least one of an optical sensor, electromagnetic sensor, spectrometer, densitometer, temperature gauge, and pressure gauge”, do not implement the abstract idea into a practical application, but rather collects the spectrum in which abstract idea analyzes. The limitation is generally linking the use of the judicial exception to a particular technological environment or field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because optical sensors are well known in the art of spectroscopy to capture the spectrum of unknown samples and is linking the abstract idea to the field of spectroscopy. See MPEP 2106.04 I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US Pub No. 2003/0028499 in view of Werahera WO 2006/119166.

With respect to claim 17, Anderson teaches an apparatus comprising:
train a model (pg. 7 claim 1,  lines 3-4) with sensor responses “elemental concentrations” (fig 1, ICPAES) (pg. 7, claim 1, line 6) to reference substances “a plurality of samples of a commodity of known origins” (fig 1, plant tissue known origin) (pg. 7, claim 1, lines 4-5) and with characteristics “plurality of elemental concentrations” (pg. 7, claim 1, line 6) of the reference substances to generate a classification model (fig 1, neural network model generator);
communicate (fig 1, bootstrap), to the classification model, a sensor response to an unknown substance (fig 1, plant tissue of unknown origin); and
classify the unknown substance at least one of a plurality of predicted substance types “Idaho and non-Idaho” (0067, lines1-5) from the classification model “final classification” (fig 1,classify) (pg.8,claim 1, lines 15-18).

Anderson does not teach a processor and a computer-readable medium having instructions stored.

Werahera, in the same field of endeavor of neural network analysis of spectroscopy as Anderson, teaches a computer comprising a processor and memory, wherein the memory stores neural network and the processor executes the instructions to run the neural network (claim 25).  At the time prior to the effective filing date of the invention it would be obvious to one of ordinary skill in the art to run a neural network via a processor and computer readable medium to accurately classify substances from their acquired spectrum.

The combination does not specifically teach classify the unknown substance to a known substance.

Anderson teaches comparing a data set of a plant tissue of unknown origin with a data set of a plant tissue of known origin to determine the origin of the samples of unknown origin (claim 14).  Anderson teaches in the main embodiment a bootstrap routine receives data from the plants of unknown and known origin and outputs a classification (fig 2).  At the time prior to the effective filing date of the invention it would be obvious to one of ordinary skill to compare the unknown substance with a known origin with Anderson’s bootstrap routine to classify the unknown substance.

With respect to claim 18 according to claim 17, Anderson teaches the apparatus wherein the predicted substance types comprise at least a solid “known Idaho potato samples” “known non-Idaho potato samples” (0070, lines 8-10)

With respect to claim 20 according to claim 17, Anderson teaches the apparatus further comprising at least one sensor, wherein the at least one sensor comprises one of an optical sensor, electromagnetic sensor, spectrometer “inductively coupled argon plasma atomic emission spectrometer” (0032, lines 1-2).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eleonora D’ Andrea, “An artificial neural network approach to laser-induced breakdown spectroscopy quantitative analysis”, 25 June 2014.

Allowable Subject Matter
Claims 1 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection.  Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “modifying at least one of a measurement parameter and a sampling procedure for subsequent sampling of the new substance type, based on the at least two substance types of the reference substances”, in combination with the rest of the limitations of claim 1.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “indicate a new substance type based on the determination that the predicted substance type corresponds to the mathematical combination of at least two substance type of the reference substances”, in combination with the rest of the limitations of claim 12.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “classify the unknown substance to a new substance type based on the mathematical combination of at least two substance types of the reference substances”, in combination with the rest of the limitations of claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877